Citation Nr: 0310869	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  01-09 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
disc disease L4-L5, currently evaluated as 40 percent 
disabling.

2.  Entitlement to an increased evaluation for a depressive 
disorder, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Blackmon, Counsel


INTRODUCTION

The veteran served on active duty from June 1997 to November 
1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision by the 
Department of Veterans Appeals (VA) Regional Office (RO).  
The issue of entitlement to an increased evaluation for 
degenerative disc disease L4-L5 will be discussed in the 
Remand section of this decision.


FINDING OF FACT

The depressive disorder is manifested by low self-esteem, 
lack of interest, depression, and superficial insight.


CONCLUSION OF LAW

The criteria for a 30 percent rating for a depressive 
disorder have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.7 Part 4, Diagnostic Code 9433 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002).  This law eliminates the 
concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The final rule implementing the 
VCAA was published on August 29,2001.66 Fed. Reg. 45,620-32 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  

In this regard the RO notified the veteran of the 
requirements necessary to establish his claim in the 
statement of the case and a letter dated in September 2001.  
In the September 2001 letter the RO further informed the 
veteran of the VA's duty to assist, to include what evidence 
the VA would obtain.  Quartuccio v. Princippi, 16 Vet. App. 
183 (2002).  In a statement received in March 2003, the 
veteran indicated that he had no further evidence or argument 
to present.  The Board is satisfied that the provisions of 
the VCAA have been met.  

Factual Background

The service medical records reflect that the veteran was 
treated for psychiatric problems.  A VA psychiatric 
examination was conducted in September 1999.  At that time 
the diagnosis was pain disorder associated with both 
psychological factors and a general medical condition.

In October 1999 the RO granted service connection for a pain 
disorder associated with both psychological factors and a 
general medical condition and assigned a 10 percent rating.

The veteran was treated on several occasions at a VA mental 
health clinic during 2000.  A VA psychiatric examination was 
conducted in November 2000.  At that time the veteran 
indicated that he had not worked since his discharge from 
active duty.  He indicated that he wife of a few months 
disliked living in Puerto Rico and had returned to the 
States.  The veteran gave a history of severe back pain.  Due 
to the back pain he was unable to do any physical activity.  
He sat at home all day watching television.  He stated that 
he had no interest in practically anything.  He indicated 
that he had been given a prescription for medications in 
April of 2000 and the prescriptions had run out. 

The examination showed that the veteran was casually dressed 
and adequately groomed.  He was alert and in contact with 
reality.  His answers were relevant, coherent, and logical.  
He had low self-esteem.  His affect was adequate.  His mood 
was somewhat depressed.  He had no delusions or 
hallucinations.  He was not suicidal or homicidal.  He was 
well oriented in person, place, and time.  His memory and 
intellectual functioning were both adequate.  Judgment was 
fair and his insight was superficial.  After reviewing the 
claims folder the examiner indicated that the diagnosis of a 
pain disorder was incorrect.  The correct diagnosis was a 
depressive disorder, not otherwise specified.  His Global 
Assessment of Functioning (GAF) score was 60.  

Analysis

Service-connected disabilities are rated in accordance with a 
schedule of ratings, which are based on average impairment of 
earning capacity. Separate diagnostic codes identify the 
various disabilities. 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (2001).

Although regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its 
whole-recorded history, 38 C.F.R. §§ 4.1, 4.2, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994). In evaluating the veteran's 
claims, all regulations which are potentially applicable 
through assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20 (2002).

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7 (2002).

Diagnostic Code 9433 provides for the evaluation of a 
dysthymic disorder.  38 C.F.R. § 4.20. A 10 percent rating is 
warranted where the disorder is manifested by occupational 
and social impairment due to mild or transient symptoms, 
which decrease work efficiency and the ability to perform 
occupational tasks only during periods of significant stress, 
or where the symptoms are controlled by continuous 
medication.

A 30 percent rating is warranted for PTSD with occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and normal 
conversation), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, or recent events).

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability, and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

According to the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, (DSM IV), a GAF of 61 to 70 is 
defined as some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships.

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).

A GAF score of 41-50 is defined in the DSM IV as serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  

To summarize, the veteran's statements are deemed competent 
with regard to the description of the symptoms of his 
service-connected disorder.  See Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  However, these statements must be 
considered with the clinical evidence of record in 
conjunction with the pertinent rating criteria as previously 
set forth.  In this regard, the recent VA examination showed 
that the veteran was experiencing depression and had low 
self-esteem.  Furthermore, he had superficial insight.  He 
appeared to be withdrawn and isolated.  Additionally, his GAF 
score was 60 which is indicative of moderate symptoms.  After 
reviewing the record, it is the judgment of the Board that 
the degree of severity resulting from the depressive disorder 
more nearly approximates the criteria for the next higher 
rating.  Accordingly, a 30 percent rating is warranted.  
38 C.F.R. § 4.7.  

However, the current evidence does not support a rating in 
excess of 30 percent.  The recent examination showed no 
delusions or hallucinations.  He was well oriented and his 
memory was adequate.  He was not suicidal or homicidal.  
Accordingly, the Board finds that a rating in excess of 30 
percent is not warranted.


ORDER

An increased rating of 30 for a depressive disorder is 
granted subject to the law and regulations governing the 
award of monetary benefits.


REMAND

A review of the evidence shows that veteran underwent VA 
orthopedic examination of his service-connected back 
disability in November 2000.  An electromyogram and nerve 
conduction studies were not conducted at that time.  The 
Board is of the opinion that these tests would be of 
assistance in adjudicating the veteran's claim. .  See Littke 
v. Derwinski, 1 Vet. App. 90 (1990).  The Board also notes 
that the United States Court of Appeals for the Federal 
Circuit has recently invalidated the regulations, which 
empowered the Board to consider additional evidence without 
prior RO review in the absence of a waiver of such review by 
the veteran or his representation.  Disabled American 
Veterans v. Secretary of Veterans Affairs, Nos. 02-7304, -
7305, -7316 (Fed. Cir. May 1, 2003).  Effective September 23, 
2002, the regulation governing the evaluation of 
intervertebral disc syndrome, 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, was revised. See 67 Fed. Reg. 54,345-54,349 
(August 22, 2002).  The RO has not had the opportunity to 
adjudicate the claim in conjunction with the new criteria.    

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file and 
ensure that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully complied with 
and satisfied.  See also 38 C.F.R. § 3.159 
(2002).

2.  The RO should schedule the veteran for VA 
examination by a neurologist to determine the 
nature and severity of his low back 
disability.  The veteran's claims file should 
be made available to the examiner, and the 
examiner is requested to review the claims 
file in conjunction with the examination.  In 
addition to an electromyogram and nerve 
conduction studies, any other tests deemed 
necessary should be performed.  The examiner 
should obtain a detailed history as to the 
frequency and length of any incapacitating 
episodes (bed rest prescribed by a physician 
and treatment by a physician).  It is 
requested that the examination include range 
of motion testing.  The examiner is also 
requested to state the normal range of motion 
of the lumbosacral spine.    

In conjunction with the examination, the 
examiner is also requested to comment upon 
the following: (a) whether the back 
disability is manifested by weakened 
movement, excess fatigability, 
incoordination, or pain on movement; and 
(b) whether pain related to the back 
disability could significantly limit 
functional ability during flare-ups or when 
the affected part of the body is used 
repeatedly over a period of time.  If 
feasible, these determinations should be 
portrayed in terms of the degree of 
additional range of motion loss due to pain 
on use or during flare-ups.  The examiner is 
also requested to render an opinion as to 
whether the symptoms and findings are 
indicative of severe or pronounced 
impairment.  A complete rationale should be 
given for all opinions and conclusions 
expressed.  

4.  Thereafter, the RO should readjudicate 
the claim for increased evaluations for 
degenerative disc disease L4-L5, to include 
consideration of the revised rating criteria.  
If the claim remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

The case should then be returned to the Board, if otherwise 
in order.  The Board intimates no opinion, legal or factual, 
as to the ultimate disposition of this case.  

The veteran need take no action unless otherwise notified, 
but he may submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




